Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 05/18/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
	Appropriate correction is required.

Claim Objections
Claims 3, and 4 are objected to because of the following informalities:  	Regarding claim 3, in line 3, “the operation rate” should read as “an operation rate”.	Regarding claim 4, in line 3, “the resonance frequency” should read as “a resonance frequency”.	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	Regarding claim 1, in line 7, “the AC power” renders the claims to be indefinite as it is unclear which AC power is being referred to, i.e. the AC power recited in line 2 or the AC power recited in line 6. 	For examining purposes, “The AC power” is interpreted to refer to the AC power recited in line 6. 	Further regarding claim 1, in line 18, “the output frequency” renders the claims to be indefinite as it lacks antecedent basis, and is unclear what is being referred to, i.e. the output current value as recited in line 8, or the resonance frequency of the load as recited in line 16. 	For examining purposes, “the output frequency” is interpreted to refer to the output current value as recited in line 8. 		Dependent claims 2-3 of claim 1 inherit the deficiencies of claim 1 and are therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.	Regarding claim 1, in line 23, and claim 2, in lines 4 and 8, and claim 3, in lines 4 and 8, “the output current value” renders the claims to be indefinite as it is unclear which output current value is being referred to, i.e. the output current value as recited in line 8 of Claim 1, or the allowable output current value as recited in line 19-20 of Claim 1. 	For examining purposes, recitals of “the output current value” have been interpreted to refer to the output current value as recited in line 8 of Claim 1.	Regarding claim 4, in line 6, “the AC power” renders the claims to be indefinite as it is unclear which AC power is being referred to, i.e. the AC power recited in line 2-3 or the AC power recited in line 5.	Further regarding claim 4, in line 20, “the output frequency” renders the claims to be indefinite as it lacks antecedent basis, and is unclear what is being referred to, i.e. the output current value as recited in line 7, or the resonance frequency of the load as recited in line 16. 	For examining purposes, “the output frequency” is interpreted to refer to the output current value as recited in line 7. 		Dependent claims 5-6 of claim 4 inherit the deficiencies of claim 4 and are therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim claims a computer program with no medium to store the computer program which constitutes volatile information in the form of data. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US Patent Application Publication US 2017/0027025 A1, hereinafter “Kanai”) in view of Brosnan et al. (US Patent Application Publication US 2012/0018426 A1, hereinafter “Brosnan”).	Regarding claim 1, as best understood, Kanai discloses (see Fig. 1) a power conversion apparatus (10) comprising: a rectifier (comprising 11 and 12) configured to convert AC power (AC input to 11) into constant-current DC power (output of 12 to 13); a resonant inverter (13) having a switching device (see [0035], “a switching device”), the resonant inverter being configured to convert the DC power received from the rectifier into AC power through on and off of the switching device and to output the AC power to a load (see [0035], “an inverter 13 configured to convert the DC power received from the smoothing filter 12 into high-frequency power by turning a switching device on and off at a given frequency”; 10 provides AC power output from 13 to a load, i.e. see load 32 of Fig. 7); and a control unit (14) configured to receive settings of an output current value of the inverter (see [0039] “The control unit 14 receives feedback signals from the rectifier 11 and the inverter 13 respectively, and detects the conditions of the rectifier 11 and the inverter 13.”), a current-supplying time of the inverter, and an operation rate of the inverter defined by dividing the current-supplying time by a sum of the current-supplying time and a non-current-supplying time (see [0040] “the control unit 14 has data defining a relationship among the frequency of the switching device, the current-applying time, the operation rate, and the output power at a temperature at which the switching device is operable.”), and to operate the rectifier and the inverter based on the output current value, the current-supplying time, and the operation rate of the inverter that have been set (see [0040] “the control unit 14 suspends or controls the output from the inverter 13 in accordance with the frequency of the high-frequency power output from the inverter 13, the current-applying time, and the operation rate.”), and wherein the control unit is configured to determine, based on a set of data in which the output frequency, the current-supplying time and the operation rate of the inverter are associated with an allowable output current value of the inverter at a temperature equal to or lower than a maximum operable temperature of the switching device (see [0040] “To this end, the control unit 14 has data defining a relationship among the frequency of the switching device, the current-applying time, the operation rate, and the output power at a temperature at which the switching device is operable. When the current-applying time and the operation rate are given, the control unit 14 calculates a maximum allowable current based on the above data.”), whether the power conversion apparatus is operable to perform an output in accordance with the output current value, the current-supplying time, the operation rate that have been set, and to operate the rectifier and the inverter only when the control unit determines that the power conversion apparatus is operable to perform the control unit 14 suspends or controls the output from the inverter 13 in accordance with the frequency of the high-frequency power output from the inverter 13, the current-applying time, and the operation rate.”).	Kanai does not disclose wherein the control unit is configured to further receive a setting of a resonance frequency of the load, and use the resonance frequency to perform the output.	However, Brosnan teaches (see Fig. 1) wherein the control unit (control unit comprising 102, 104, 106, 108, 110, of induction heating system 100) is configured to further receive a setting of a resonance frequency of the load (see [0031] “the set of known threshold values is stored in a look-up table or database, and can be related to a corresponding or pre-determined set of resonant frequencies for certain load or other operating conditions or parameters of the induction heating system 100.”), and use the resonance frequency to perform the output (see [0032] “the processing of the control signal 109 by the controller 110 can include, for example, determining the resonant frequency of the system 110, detecting a vessel on the induction heating coil 114, interrupting the powering of the induction heating coil 114. In one embodiment, the control signal 109 is used by the controller 110 to set the operating frequency of the system 100 by controlling the switching of the cycle of the switching signal 204 which will impact the power signal 202 directly based on the proximity of the cycle of the switching signal 204 to the resonance of the system 100.”).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power conversion apparatus of Kanai wherein the control unit is configured to further receive a setting of a resonance frequency of the load, and use the resonance frequency to perform the output, as taught by Brosnan, because it can help provide safe and efficient power supply to induction heating appliances (see [0021] of Brosnan “The resonant frequency detection can then be used to make decisions on how to drive the inverter, protect against sub-resonant conditions, increase system efficiency, reduce system component heat and provide control and user feedback,”).

	Regarding claim 4, as best understood, Kanai discloses (see Fig. 1) a method for controlling a power conversion apparatus (10), the power conversion apparatus including a rectifier (comprising 11 and 12) configured to convert AC power (AC input to 11) into constant-current DC power (output of 12 to 13), a resonant inverter (13) having a switching device (see [0035], “a switching device”) and configured to convert the DC power received from the rectifier into AC power through on and off of the switching device to output the AC power to a load (see [0035], “an inverter 13 configured to convert the DC power received from the smoothing filter 12 into high-frequency power by turning a switching device on and off at a given frequency”; 10 provides AC power output from 13 to a load, i.e. see load 32 of Fig. 7); and a control unit (14) configured to receive settings of an output current value of the inverter (see [0039] “The control unit 14 receives feedback signals from the rectifier 11 and the inverter 13 respectively, and detects the conditions of the rectifier 11 and the inverter 13.”), a current-supplying time of the inverter, and an operation rate of the inverter defined by dividing the current-supplying time by a sum of the current-supplying time and a non-current-supplying time (see [0040] “the control unit 14 has data defining a relationship among the frequency of the switching device, the current-applying time, the operation rate, and the output power at a temperature at which the switching device is operable.”), and to operate the rectifier and the inverter based on the output current value, the current-supplying time, and the operation rate of the inverter that have been set (see [0040] “the control unit 14 suspends or controls the output from the inverter 13 in accordance with the frequency of the high-frequency power output from the inverter 13, the current-applying time, and the operation rate.”), the method being performed by the control unit and comprises steps of: receiving an input for setting the output current value of the inverter, the current-supplying time of the inverter, the operation rate of the inverter  (see [0039] “The control unit 14 receives feedback signals from the rectifier 11 and the inverter 13 respectively, and detects the conditions of the rectifier 11 and the inverter 13.”, and the control unit 14 has data defining a relationship among the frequency of the switching device, the current-applying time, the operation rate, and the output power at a temperature at which the switching device is operable.”); determining whether the power conversion apparatus is operable to perform an output in accordance with the output current value, the current-supplying time, the operation rate that have been set, based on a set of data in which the output frequency, the current-supplying time, and the operation rate of the inverter are associated with an allowable output current value of the inverter at a temperature equal to or lower than a maximum operable temperature of the switching device (see [0040] “To this end, the control unit 14 has data defining a relationship among the frequency of the switching device, the current-applying time, the operation rate, and the output power at a temperature at which the switching device is operable. When the current-applying time and the operation rate are given, the control unit 14 calculates a maximum allowable current based on the above data.”); and operating the rectifier and the inverter only when it is determined that power conversion apparatus is operable to perform the output (see [0040] “the control unit 14 suspends or controls the output from the inverter 13 in accordance with the frequency of the high-frequency power output from the inverter 13, the current-applying time, and the operation rate.”).
	Kanai does not disclose wherein the method of the control unit comprises receiving a resonance frequency of the load, and using the resonance frequency in determining whether the power conversion apparatus is operable to perform the output.	However, Brosnan teaches (see Fig. 1) wherein the method of the control unit (control unit comprising 102, 104, 106, 108, 110, of induction heating system 100) comprises receiving a resonance frequency of the load (see [0031] “the set of known threshold values is stored in a look-up table or database, and can be related to a corresponding or pre-determined set of resonant frequencies for certain load or other operating conditions or parameters of the induction heating system 100.”), and using the resonance frequency in determining whether the power conversion apparatus is operable to perform the output (see [0032] “the processing of the control signal 109 by the controller 110 can include, for example, determining the resonant frequency of the system 110, detecting a vessel on the induction heating coil 114, interrupting the powering of the induction heating coil 114. In one embodiment, the control signal 109 is used by the controller 110 to set the operating frequency of the system 100 by controlling the switching of the cycle of the switching signal 204 which will impact the power signal 202 directly based on the proximity of the cycle of the switching signal 204 to the resonance of the system 100.”).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kanai wherein the method of the control unit comprises receiving a resonance frequency of the load, and using the resonance frequency in determining whether the power conversion apparatus is operable to perform the output, as taught by Brosnan, because it can help provide safe and efficient power supply to induction heating appliances (see [0021] of Brosnan “The resonant frequency detection can then be used to make decisions on how to drive the inverter, protect against sub-resonant conditions, increase system efficiency, reduce system component heat and provide control and user feedback,”).
	Regarding claim 5, Kanai does not disclose a computer program which, when executed by a computer, causes the computer to execute the method according to claim 4.
	However, Brosnan teaches (see Fig. 1) a computer program which, when executed by a computer, causes the computer to execute the method according to claim 4 (see [0044], “The aspects of the disclosed embodiments may also include software and computer programs incorporating the process steps and instructions described above that are executed in one or more computers. In one embodiment, one or more computing devices, such as a computer or the controller 110 of FIG. 1, are generally adapted to utilize program storage devices embodying machine readable program source code, which is adapted to cause the computing devices to perform the method steps of the present disclosure. The program storage devices incorporating features of the present disclosure may be devised, made and used as a component of a machine utilizing optics, magnetic properties and/or electronics to perform the procedures and methods of the present disclosure. In alternate embodiments, the program storage devices may include magnetic media such as a diskette or computer hard drive, which is readable and executable by a computer. In other alternate embodiments, the program storage devices could include optical disks, read-only-memory ("ROM") floppy disks and semiconductor materials and chips.” See also rejection of claim 4 above.).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kanai to include a computer program which, when executed by a computer, causes the computer to execute the method according to claim 4, as taught by Brosnan, because it can help achieve compact form factor with enhanced processing speeds for executing the control method.
	Regarding claim 6, Kanai does not disclose a non-transitory computer readable medium storing the computer program according to claim 5.	However, Brosnan teaches (see Fig. 1) a non-transitory computer readable medium storing the computer program according to claim 5 (see [0044], “The aspects of the disclosed embodiments may also include software and computer programs incorporating the process steps and instructions described above that are executed in one or more computers. In one embodiment, one or more computing devices, such as a computer or the controller 110 of FIG. 1, are generally adapted to utilize program storage devices embodying machine readable program source code, which is adapted to cause the computing devices to perform the method steps of the present disclosure. The program storage devices incorporating features of the present disclosure may be devised, made and used as a component of a machine utilizing optics, magnetic properties and/or electronics to perform the procedures and methods of the present disclosure. In alternate embodiments, the program storage devices may include magnetic media such as a diskette or computer hard drive, which is readable and executable by a computer. In other alternate embodiments, the program storage devices could include optical disks, read-only-memory ("ROM") floppy disks and semiconductor materials and chips.” See also rejection of claim 5 above.).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kanai to include a non-transitory computer readable medium storing the computer program according to claim 5, as taught by Brosnan, because it can help achieve compact form factor with enhanced processing speeds for executing the control method.
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcoming the respective rejections made above. 	The following is a statement of reasons for the indication of allowable subject matter:  		Regarding Claim 2, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “further comprising a display unit, wherein when the control unit determines that the power conversion apparatus is not operable to perform the output in accordance with the output current value, the current-supplying time, the operation rate, and the resonance frequency that have been set, the control unit calculates a frequency lower than the set resonance frequency and at which the power conversion apparatus is operable to perform the output with the output current value, the current-supplying time, and the operation rate that have been set, and displays the calculated frequency on the display unit”.	Regarding Claim 3, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “further comprising a display unit, wherein when the control unit determines that the power conversion apparatus is not operable to perform the output in accordance with the output current value, the current-supplying time, the operation rate, and the resonance frequency that have been set, the control unit calculates the operation rate lower than the set operation rate and at which the power conversion apparatus is operable to perform the output with the output current value, the current-supplying time, and the resonance frequency that have been set, and displays the calculated operation rate on the display unit.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent Application Publication US 2012/0305546 A1 discloses a power converter for an induction heating system.
	US Patent Application Publication US 2018/0175722 A1 discloses a power converter for heat treatment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/JYE-JUNE LEE/Examiner, Art Unit 2838    


/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838